DETAILED ACTION
Claims 1-14 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on June 14, 2021 is acknowledged.  The traversal is on the ground(s) that the technical feature is “at least one elastane thread having a plurality of areas with different densities”.  This is not found persuasive because the limitation recited is not a requirement of claim 1, but rather is optional due to the use of “and/or” in the claim.  The different groups include the technical feature recited in the Unity of Invention requirement mailed April 13, 2021 which does not make a contribution over the prior art.  Claims 6-14 directed to non-elected groups are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of areas with the same density, different density, same length, and different lengths, for each of at least one elastane thread and at least one filament thread must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the plurality of areas have  . . .different densities”, however claim 1 already recites a plurality of areas with different densities such that it is unclear what is the difference between the recitation of claim 1 and the recitation of claim 2.  The examiner believes that the claim is attempting to recite that the densities of the different areas have different densities from each other.
Claim 3 recites “the plurality of areas have  . . .the same density”, however claim 1 already recites a plurality of areas with different densities such that it is unclear how the areas can have both the same, and different densities.  The examiner believes that the claim is attempting to recite that the densities of the different areas have the same density as each other.
Claim 4 recites “the plurality of areas have  . . .different densities”, however claim 1 already recites a plurality of areas with different densities such that it is unclear what is the difference between the recitation of claim 1 and the recitation of claim 4.  The examiner believes that the claim is attempting to recite that the densities of the different areas have different densities from each other.
Claim 5 recites “the plurality of areas have  . . .the same density”, however claim 1 already recites a plurality of areas with different densities such that it is unclear how the areas can have both the same, and different densities.  The examiner believes that 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konig (US 5943852).
Regarding claim 1, Konig describes a core yarn (see Fig. 3A), comprising at least one core part (filament core yarn 2’), wherein, the at least one core part comprises at least one elastane thread having a plurality of areas with different densities and/or, the at least one core part (2’) comprises at least one filament thread having a plurality of areas (thick regions 20, and spaces between regions 20, see Fig 2) with different densities (are stretched to different amounts, and also have different linear density 
Regarding claim 4, Konig describes wherein the plurality of areas of the at least one filament thread have different lengths and different densities along the at least one filament thread (regions 20 and the areas between regions 20 have different lengths and different densities).  
Regarding claim 5, Konig describes wherein the plurality of areas of the at least one filament thread have the same length and the same density along the at least one filament thread (the term “areas” is not defined, as shown in Fig. 2 below, the two areas of the core part are fully stretched, and therefore have the same density, the length is the same as shown below).

    PNG
    media_image1.png
    633
    448
    media_image1.png
    Greyscale

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that have core yarns with varying diameters, shapes, and densities that could be utilized in anticipatory or obviousness type rejections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732